Title: To John Adams from Horatio Gates Spafford, 28 June 1817
From: Spafford, Horatio Gates
To: Adams, John


				
					Esteemed Friend—
					Albany, 6 Mo. 28, 1817.
				
				Thou wast good enough to inform me that ‘no Book of mine would disturb thy peace,’ & I accordingly ordered my publisher to send thee a small volume, some time last winter. It is a little thing—but still as it is my youngest child, in this way, I feel some degree of anxiety about its fate. I speak of ‘The Mother-in-Law,’ published at Boston.I congratulate thee, & the country, on the return of thy Son, & under the same auspices that I had foretold to thee long since. May he arrive in safety & health, rush to the arms of a Patriot Father, & give him every possible consolation—& long live to serve his country. I share in thy joy, & the public expectation.I once had vanity enough to think my talents & acquirements fitted me for an Office, in the appointment of the Secretary of the Treasury: that of superintending the granting of Patents. But the days of my vanity are gone by & are remembered no more.I had great expectations, from an invention of mine; a method of producing & managing mechanical power, all new, except some very trifling parts. Such it is, however, that the Patent System of U. States, would afford me an incompetent security, & my invention sleeps. My object in wanting a situation at Washington, was, principally, to use my indeavors to get a law on this subject that should secure my right. The invention, would be worth a million of dollars, if effectually secured to me for 35 years: & it would save many millions to America. Pardon me for writing a long Letter, when I get upon this subject; & may I intreat of thee the favor to  name this to they Son? In a few days I am going, with my family, to settle on some wild lands I own, in Venango County, Pennsylvania. They are 100 miles above Pittsburgh, near Franklin, where is a Post Office, & where I shall spend the present summer. The country is new, but fast filling up with inhabitants—& the soil, situation, & climate, are good. The Booksellers of Pennsylvania, have made me a tolerably good offer for a Gazetteer of that State, which I may, possibly, find time to write by & by. With tolerable success, a few years, settling & improving my land, & selling some of it, will make me at comparative as in my circumstances; & while I pray for success, I shall not fail to make every exertion in my power.I should be very glad to get a Letter from thee, when I get to Franklin, being, ever, with the most profound respect, / thy friend,
				
					H. G. Spafford
				
				
			